                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 BCBSM, Inc., Health Care Service                   Case No. 20-cv-02071 (SRN/ECW)
 Corporation, Molina Healthcare, Inc., and
 Blue Cross and Blue Shield of Florida,
 Inc.,
                                                                  ORDER
               Plaintiffs,

 v.

 Celgene Corporation and Bristol-Meyers
 Squibb Corporation,

               Defendants.


 Charles Z. Kopel, Lowey Dannenberg, P.C., 100 Front Street, Suite 520, West
 Conshohocken, PA 19428; Peter D. St. Phillip, Jr. and Uriel Rabinovitz, Lowey
 Dannenberg, P.C., 44 South Broadway, Suite 1100, White Plains, NY 10601; and
 Thomas R. Bennerotte and Vincent J. Moccio, Bennerotte & Associates, P.A., 3085
 Justice Way, Suite 200, Eagan, MN 55121, for Plaintiffs.

 Andrew M. Luger and Lisa L. Beane, Jones Day, 90 South Seventh Street, Suite 4950,
 Minneapolis, MN 55402; Benjamin M. Greenblum, Colette Connor, and John E.
 Schmidtlein, Williams & Connolly LLP, 725 Twelfth Street, Washington, DC 20005;
 Brian David Hershman, Jones Day, 555 South Flower Street, 50th Floor, Los Angeles,
 CA 90071; and Rajeev Muttreja and Toni Citera, Jones Day, 250 Vesey Street, New
 York, NY 10281, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on three motions filed by the parties. First, Plaintiffs

move to remand this case to the District Court for Dakota County, Minnesota [Doc.

No. 24]. Second, Defendants move to dismiss for lack of personal jurisdiction under

Federal Rule of Civil Procedure 12(b)(2), or in the alternative, to transfer this case to the



                                              1
United States District Court for the District of New Jersey [Doc. No. 39]. And finally,

Defendants move to dismiss for failure to state a claim upon which relief may be granted

under Rule 12(b)(6) [Doc. No. 45]. Based on a review of the files, submissions, and

proceedings herein, and for the reasons below, the Court DENIES Plaintiffs’ Motion to

Remand, GRANTS Defendants’ Motion to Dismiss or Transfer Venue, and DENIES as

moot Defendants’ Motion to Dismiss under Rule 12(b)(6).

I.     BACKGROUND

       In this case, Plaintiffs charge Defendant Celgene Corporation and its parent

company, the Bristol-Meyers Squibb Company (collectively, “Celgene”), with suppressing

generic competition against Celgene’s Thalomid and Revlimid drugs in violation of state

antitrust laws. (Compl. [Doc. No. 1-1], at ¶¶ 4-6.) Specifically, Plaintiffs allege that

Celgene: (1) manipulated its Risk Evaluation and Mitigation Strategy (“REMS”) programs,

which are designed to control distribution of the drugs and protect patients from the drugs’

harmful properties, in order to prevent potential generic competitors from obtaining the

samples of the drugs necessary to develop generics; (2) prevented pharmacies and

ingredient suppliers from supplying such samples to potential generic competitors; (3) filed

baseless citizen petitions with the United States Food and Drug Administration to prevent

approval of generic versions of Thalomid and Revlimid; (4) fraudulently obtained patents

from the United States Patent and Trademark Office; and (5) engaged in serial “sham”

patent infringement lawsuits. 1 (Id. ¶ 4.) Plaintiffs also allege that when Celgene’s efforts


       1
        One plaintiff, the Health Care Service Corporation, also asserts fraud, negligent
misrepresentation, and unjust enrichment claims regarding Celgene’s alleged promotion of

                                             2
failed to prevent potential generic competition, Celgene “entered into confidential

settlements with its competitors that may have included anti-competitive ‘pay-for-delay’

reverse payments.” (Id. ¶ 5.) As a result of these efforts, Celgene allegedly maintained a

monopoly over Thalomid and Revlimid, enabling it to charge inflated prices that resulted

in Revlimid becoming the second highest grossing drug worldwide. (Id. ¶¶ 11-13.)

       Plaintiffs are BCBSM, Inc., the Health Care Service Corporation (“HCSC”), Molina

Healthcare, Inc. (“Molina”), and Blue Cross and Blue Shield of Florida, Inc. (“Florida

Blue”)—insurers who allege that they were required to pay “supracompetitive prices” to

reimburse members for Thalomid and Revlimid. (Id. ¶¶ 13, 21-24.) Plaintiffs originally

filed their Complaint in the District Court for Dakota County, Minnesota, asserting several

causes of action under numerous states’ antitrust and tort laws. (See id. ¶¶ 545-92.)

       After Celgene removed to this Court, Plaintiffs moved to remand, arguing that this

Court lacks subject-matter jurisdiction. Celgene, in turn, moved to dismiss Plaintiffs’

claims for lack of personal jurisdiction or, in the alternative, to transfer the case to the

United States District Court for the District of New Jersey. In addition, Celgene moved to

dismiss for failure to state a claim upon which relief may be granted under Federal Rule of

Civil Procedure 12(b)(6).

       Against this backdrop, the Court will turn to the record pertinent to the parties’

motions. The Court will first examine Plaintiffs’ allegations regarding personal jurisdiction




Thalomid and Revlimid for off-label uses, for which Thalomid and Revlimid were known
to be ineffective. (See id. ¶¶ 575-92.)


                                             3
over Celgene, which are relevant to both Plaintiffs’ Motion to Remand and Celgene’s

Motion to Dismiss or Transfer Venue. Then, the Court will briefly overview the lengthy

history of litigation underlying this lawsuit, which is eminently relevant to Celgene’s

request to transfer this case to the District of New Jersey. Given the Court’s ultimate

disposition of this matter, it need not examine Plaintiffs’ allegations regarding the merits

of their claims.

       A.     The Parties’ Connections to Minnesota

       Both Plaintiffs’ Motion to Remand and Celgene’s Motion to Dismiss or Transfer

Venue turn on the connection between the parties, their claims, and Minnesota. As alleged

in the Complaint, BCBSM is both headquartered and incorporated in Minnesota; HCSC is

headquartered and incorporated in Illinois; Florida Blue is headquartered and incorporated

in Florida; and Molina is headquartered in California and incorporated in Delaware. (Id.

¶¶ 21-24.) Celgene is headquartered in New Jersey and incorporated in Delaware, and

Bristol-Meyers Squibb is headquartered in New York and incorporated in Delaware. (Id.

¶¶ 26-27.)

       The alleged connection between the parties and this forum arises principally from

Prime Therapeutics LLC and Prime Therapeutics Specialty Pharmacy LLC (collectively,

“Prime Therapeutics”). Prime Therapeutics are pharmacy benefit managers, are

incorporated and headquartered in Minnesota, and are partially owned by HCSC. (Id. ¶ 20.)

It is alleged that HCSC, BCBSM, and Florida Blue reimbursed claims for Thalomid and

Revlimid through Prime Therapeutics, including claims in Dakota County, Minnesota. (Id.

¶ 469.) Plaintiffs specifically allege that HCSC spent $57,000 on Thalomid and $675,000


                                             4
on Revlimid for members in Dakota County. (Id. ¶ 20.) However, Plaintiffs do not allege

that Molina had any relationship with Prime Therapeutics, or that Molina reimbursed

claims for Thalomid and Revlimid in Minnesota.

       Further, Plaintiffs allege that Minnesota pharmacies participated in Celgene’s

REMS programs—which are designed to control distribution of Thalomid and Revlimid,

given the drugs’ history of dangerous side-effects. (See id. ¶¶ 103-12.) Plaintiffs allege that

Celgene abused its REMS programs to prevent distribution of Thalomid and Revlimid to

potential competitors. (Id.) Although the Complaint alleges generally that Celgene

operated its REMS programs through specialty pharmacies, Plaintiffs do not specifically

identify any Minnesota pharmacies that participated in the programs, or any Minnesota

manufacturers that were harmed by the programs. (See id. ¶¶ 103-06.)

       Finally, Plaintiffs argue—though the Complaint does not allege—that Minnesota is

a “crucial hub” for the sale of pharmaceuticals, and that Celgene employs sales

representatives to interact with physicians and other healthcare professionals in the state.

(Mem. in Opp’n to Mot. to Dismiss or Transfer [Doc. No. 54], at 15.)

       B.     Litigation Involving Thalomid and Revlimid

       Plaintiffs are not the first to allege that Celgene has engaged in anticompetitive

practices with respect to Thalomid and Revlimid. In 2014, generic manufacturer Mylan

brought an antitrust suit against Celgene in the District of New Jersey. After protracted

litigation culminating in a lengthy and detailed summary judgment order, the case settled

in 2019. See Mylan Pharm., Inc. v. Celgene Corp., No. 14-cv-02094-ES-MAH (D.N.J. Oct.

3, 2018). In addition, a putative class of indirect purchasers brought similar antitrust claims


                                              5
against Celgene in 2014, also in the District of New Jersey. See In re Thalomid & Revlimid

Antitrust Litig., No. 14-cv-06997-MCA-MAH (D.N.J.). Plaintiffs are among a number of

potential class-members that opted out of the class settlement in that case. Another class

opt-out filed suit in the District of New Jersey in 2019, and that litigation remains ongoing.

See Humana Inc. v. Celgene Corp., No. 19-cv-07532-ES-MAH (D.N.J.). An additional

opt-out suit was filed in the District of Minnesota alleging “strikingly similar” claims as

the Humana plaintiffs; this Court subsequently transferred the case to the District of New

Jersey. United HealthCare Servs., Inc. v. Celgene Corp., No. CV 20-686 (DSD/ECW),

2020 WL 7074626, at *2 (D. Minn. Dec. 3, 2020). Another similar lawsuit was filed in the

District of Columbia, and Celgene’s motion to transfer that case to the District of New

Jersey is under advisement. Blue Cross & Blue Shield Ass’n v. Celgene Corp., No. 20-cv-

01980-TSC (D.D.C.). Plaintiffs concede that the antitrust claims raised in Humana, United

HealthCare Services, and Blue Cross are similar to those alleged here. (Mem. in Opp’n to

Mot. to Dismiss or Transfer at 6-7.) 2

       In addition to the lawsuits directly related to Celgene’s alleged antitrust activity,

Celgene has engaged in extensive patent litigation in the District of New Jersey. (See Mem.

in Supp. of Mot. to Dismiss or Transfer [Doc. No. 41], at 12-13 (collecting citations to ten




       2
         An additional case has been commenced in Pennsylvania state court. See Blue
Cross and Blue Shield of Vermont v. Celgene Corp., No. 200500496 (Ct. C.P. Phil. Cty.).
The parties have not submitted a copy of the complaint in that matter to this Court. At oral
argument, counsel for Celgene represented that Celgene intends to seek transfer of that
case to the District of New Jersey. (Tr. [Doc. No. 62], at 29, 54.)


                                              6
lawsuits).) These lawsuits form the basis for Plaintiffs’ claim that Celgene stifled generic

competition through “sham” patent infringement suits. (See Compl. ¶¶ 338-441.)

II.    DISCUSSION

       A.     Jurisdiction

       The Court turns first, as it must, to its jurisdiction over this matter. Plaintiffs argue

that this Court lacks subject-matter jurisdiction, and that therefore Celgene’s removal was

improper. Under 28 U.S.C. § 1441(a), this Court has removal jurisdiction if it would have

had original jurisdiction over the action had Plaintiffs filed their Complaint in this Court—

that is, if either diversity or federal-question jurisdiction exists. If the Court lacks subject-

matter jurisdiction, the case must be remanded. Id. § 1447(c). As the removing party,

Celgene bears the burden of establishing federal jurisdiction by a preponderance of the

evidence. Altimore v. Mount Mercy Coll., 420 F.3d 763, 768 (8th Cir. 2005).

       Celgene contends that both diversity and federal-question jurisdiction exist, despite

the fact that Plaintiff Molina shares its Delaware citizenship with Celgene, and the fact that

the Complaint states only state law causes of action. Celgene urges this Court to disregard

Molina’s citizenship for a number of reasons, including that the assignments to Molina of

its subsidiaries’ claims against Celgene are invalid, that Molina was fraudulently mis-

joined, and that the Court lacks personal jurisdiction over Celgene with respect to Molina’s

claims. With respect to federal-question jurisdiction, Celgene argues that Plaintiffs’ state

law claims in fact arise under federal law pursuant to Gunn v. Minton, 568 U.S. 251 (2013).

In opposing Celgene’s motion, Plaintiffs dispute the foregoing contentions, and argue that




                                               7
the Court must determine whether it has subject-matter jurisdiction before considering its

personal jurisdiction over Celgene.

       It is axiomatic that a federal court “must satisfy itself of its jurisdiction over the

subject matter before it considers the merits of a case.” Ruhrgas AG v. Marathon Oil Co.,

526 U.S. 574, 583 (1999). It is not true, however, that a court must always consider

questions of subject-matter jurisdiction before considering issues of personal jurisdiction.

In Ruhrgas, the Supreme Court held that a federal district court, following removal of an

action from state court, may “choose among threshold grounds for denying audience to

[the] case on the merits.” Id. at 584–85. The Court reasoned that although “subject-matter

jurisdiction necessarily precedes a ruling on the merits, the same principle does not dictate

a sequencing of jurisdictional issues.” Id. at 584.

       To be sure, “in most instances subject-matter jurisdiction will involve no arduous

inquiry,” and in such cases, “both expedition and sensitivity to state courts’ coequal stature

should impel the federal court to dispose of that issue first.” Id. at 587–88. But where a

district court faces “a straightforward personal jurisdiction issue presenting no complex

question of state law,” and a subject-matter jurisdiction issue that “raises a difficult and

novel question,” the court has discretion to resolve the matter on personal jurisdiction

grounds first. Id. at 588; accord In re AFY, 734 F.3d 810, 816 (8th Cir. 2013) (“A court

faced with more than one jurisdictional issue may decide these jurisdictional questions in

any order.”); Crawford v. F. Hoffman-La Roche Ltd., 267 F.3d 760, 764 (8th Cir. 2001)

(“[C]ertain threshold issues, such as personal jurisdiction, may be taken up without a




                                              8
finding of subject-matter jurisdiction, provided that the threshold issue is simple when

compared with the issue of subject-matter jurisdiction.” (citing Ruhrgas, 526 U.S. at 588)).

       In this case, the parties’ arguments regarding this Court’s subject-matter jurisdiction

are difficult and complex. Celgene urges the Court to consider whether the assignments of

Molina’s subsidiaries’ claims to Molina are invalid, and to adopt a “fraudulent misjoinder”

doctrine—which the Eighth Circuit has declined to endorse 3—and find that Molina’s

claims are so distinct from those of the other Plaintiffs that Molina’s citizenship should not

be considered for diversity purposes. Celgene further urges the Court to find that Plaintiffs’

142-page Complaint, containing causes of action under dozens of states’ statutory and

common law, in truth states a claim arising under federal law.

       By contrast, the personal jurisdiction issues raised in Celgene’s Motion to Dismiss

are comparatively “straightforward,” and present “no complex question of state law” (or

federal law, for that matter)—at least with respect to Molina’s claims. Ruhrgas, 526 U.S.

at 588; see Addelson v. Sanofi, No. 4:16-cv-01277 ERW, 2016 WL 6216124, at *2 (E.D.

Mo. Oct. 25, 2016) (finding that subject-matter jurisdiction was the “more complicated”

inquiry, given the defendant’s invocation of the fraudulent misjoinder doctrine).




       3
         See In re Prempro Prod. Liab. Litig., 591 F.3d 613, 622 (8th Cir. 2010) (“We make
no judgment on the propriety of the [fraudulent misjoinder] doctrine in this case, and
decline to either adopt or reject it at this time. Rather, on the record in this case, we
conclude that even if we adopted the doctrine, the plaintiffs’ alleged misjoinder in this case
is not so egregious as to constitute fraudulent misjoinder.”).


                                              9
Accordingly, the Court exercises its discretion under Ruhrgas to first consider its personal

jurisdiction over Celgene with respect to Molina’s claims. 4

              1.     Personal Jurisdiction

       At the pleading stage, a plaintiff need only make a prima facie showing that the

court’s exercise of jurisdiction is proper. Fastpath, Inc. v. Arbela Techs. Corp., 760 F.3d

816, 820 (8th Cir. 2014). The plaintiff may meet this burden by pleading facts sufficient to

“support a reasonable inference that the defendant[] can be subjected to jurisdiction within

the [forum] state.” Dever v. Hentzen Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004)

(citation omitted). Where, as here, the Court has not held an evidentiary hearing on the

motion, the Court “must view the evidence in a light most favorable to the plaintiff and

resolve factual conflicts in the plaintiff’s favor.” Fastpath, Inc., 760 F.3d at 820.

       “A federal court may assume jurisdiction over a defendant in a diversity action if

the forum State’s long-arm statute permits the exercise of personal jurisdiction and that

exercise is consistent with the Due Process Clause of the Fourteenth Amendment.”

Creative Calling Sols., Inc. v. LF Beauty Ltd., 799 F.3d 975, 979 (8th Cir. 2015) (citation


       4
        Several district courts within the Eighth Circuit have taken the same course by
considering personal jurisdiction over a non-diverse plaintiff’s claims prior to ruling on
subject-matter jurisdiction. See, e.g., Siegfried v. Boehringer Ingelheim Pharm., Inc., No.
4:16-CV-1942 (CDP), 2017 WL 2778107 (E.D. Mo. June 27, 2017) (finding that the court
lacked personal jurisdiction over non-diverse plaintiffs’ claims, that after dismissing those
claims complete diversity existed, and therefore denying motion to remand); Jordan v.
Bayer Corp., No. 4:17-CV-865 (CEJ), 2017 WL 3006993 (E.D. Mo. July 14, 2017) (same);
Addelson, 2016 WL 6216124 (finding that the personal jurisdiction inquiry was the simpler
threshold issue given the defendant’s invocation of the fraudulent misjoinder doctrine,
dismissing the non-diverse plaintiff’s claims on personal jurisdiction grounds, and then
denying motion to remand).


                                              10
omitted). Minnesota’s long-arm statute is co-extensive with federal due process

requirements. Juelich v. Yamazaki Mazak Optonics Corp., 682 N.W.2d 565, 570 (Minn.

2004). Accordingly, this Court has personal jurisdiction over Celgene so long as due

process is satisfied.

       Personal jurisdiction may be either specific or general. “‘Specific jurisdiction refers

to jurisdiction over causes of action arising from or related to a defendant’s actions within

the forum state,’ while ‘[g]eneral jurisdiction . . . refers to the power of a state to adjudicate

any cause of action involving a particular defendant, regardless of where the cause of action

arose.’” Viasystems, Inc. v. EBM-Papst St. Georgen GmbH & Co., KG, 646 F.3d 589, 593

(8th Cir. 2011) (quoting Miller v. Nippon Carbon Co., 528 F.3d 1087, 1091 (8th Cir.

2008)). Plaintiffs do not contend that Celgene is subject to general personal jurisdiction in

Minnesota; rather, Plaintiffs assert that Celgene has sufficient minimum contacts with

Minnesota to support the exercise of specific personal jurisdiction.

       Courts must consider five factors in analyzing whether due process permits the

exercise of personal jurisdiction over a non-resident defendant: “(1) the nature and quality

of the contacts with the forum state; (2) the quantity of the contacts with the forum state;

(3) the relation of the cause of action to the contacts; (4) the interest of the forum state in

providing a forum for its residents; and (5) the convenience of the parties.” In re Nat’l

Hockey League Players’ Concussion Inj. Litig., No. 15-cv-00472 (SRN/JSM), 2019 WL

5079980, at *3 (D. Minn. Oct. 10, 2019) (citing Wells Dairy, Inc. v. Food Movers Int’l,

Inc., 607 F.3d 515, 518 (8th Cir. 2010)). “The first three factors are closely related and are

of primary importance, while the last two factors are secondary.” Pecoraro v. Sky Ranch


                                               11
for Boys, Inc., 340 F.3d 558, 562 (8th Cir. 2003) (citation omitted). Moreover, specific

personal jurisdiction requires that “the suit must aris[e] out of or relat[e] to the defendant’s

contacts with the forum. In other words, there must be an affiliation between the forum and

the underlying controversy, principally, [an] activity or an occurrence that takes place in

the forum State and is therefore subject to the State’s regulation.” Bristol-Myers Squibb

Co. v. Superior Ct. of California, San Francisco Cty., 137 S. Ct. 1773, 1780 (2017)

(citations and internal quotation marks omitted).

       Applying the foregoing principles, the Court finds that Plaintiffs have not made a

prima facie showing that the court’s exercise of jurisdiction over Celgene with respect to

Molina’s claims is proper. Fastpath, Inc., 760 F.3d at 820; see In re Nat’l Hockey League

Players’ Concussion Inj. Litig., 2019 WL 5079980, at *3 (reading Bristol-Meyers Squibb

as requiring non-resident plaintiffs “to establish jurisdiction, on a plaintiff-by-plaintiff,

claim-by-claim assessment, by demonstrating that the claims involve ‘an activity or

occurrence that takes place in the forum State’”). In order to support personal jurisdiction,

Plaintiffs point to their expenses incurred in reimbursing purchases of Thalomid and

Revlimid in Dakota County, Minnesota—primarily through Prime Therapeutics. But

Plaintiffs do not allege that either Molina or its subsidiaries used Prime Therapeutics as a

pharmacy benefit manager, or otherwise reimbursed purchases of Thalomid and Revlimid

in Minnesota. Indeed, Plaintiffs allege no facts to connect Molina and Minnesota at all.

Moreover, none of Celgene’s alleged anticompetitive conduct—Celgene’s abuse of its




                                              12
REMS distribution programs, 5 its manipulation of Food and Drug Administration

procedures, or its prosecution of fraudulent patents and sham patent litigation—occurred

in Minnesota. Thus, as in Bristol-Meyers Squibb, Plaintiffs do not allege that Molina is a

resident of the forum, that Molina suffered any harm in the forum, or that any of the conduct

giving rise to Molina’s claims occurred in the forum. See Bristol-Myers Squibb Co., 137

S. Ct. at 1782.

       Accordingly, the Court finds that it does not have personal jurisdiction over

Celgene, at least with respect to Molina’s claims. 6 The Court therefore grants Celgene’s




       5
         Although Plaintiffs assert that some Minnesota pharmacies participated in
Celgene’s restrictive distribution programs, the Complaint does not specifically identify
any such pharmacies. Rather, Plaintiffs’ REMS claim—like its other claims—simply
alleges nationwide misconduct by Celgene, without specifically connecting that conduct to
this forum.
       6
          The Court acknowledges Plaintiffs’ request for the opportunity to conduct
jurisdictional discovery to further develop the record regarding Celgene’s contacts with
this forum. In particular, Plaintiffs note that discovery is required to investigate Celgene’s
employment of sales representatives in Minnesota and Celgene’s implementation of its
REMS programs through Minnesota pharmacies. But Plaintiffs have not pleaded facts
supporting jurisdictional discovery. See Viasystems, Inc., 646 F.3d at 598 (“[W]hen a
plaintiff offers only speculation or conclusory assertions about contacts with a forum state,
a court is within its discretion in denying jurisdictional discovery.” (quoting Dever, 380
F.3d at 1074 n.1)); Kedrowski v. Lycoming Engines, No. CV 15-19 (DSD/LIB), 2015 WL
12780469, at *2 (D. Minn. Feb. 20, 2015) (“Typically, jurisdictional discovery will only
be permitted where a plaintiff offers some sort of documentary evidence—rather than
speculations or conclusory allegations—of a defendant’s contacts with a forum state.”).

        Neither Plaintiffs’ conclusory allegation that “[a]ll defendants transact business in
Dakota County,” Compl. ¶ 18, nor Plaintiffs’ assertions regarding Celgene’s sales and
marketing activity (which are not included in the Complaint), support the need for
jurisdictional discovery. And, ultimately, the information required to connect Molina’s
claims to this forum—the only portion of Celgene’s Motion to Dismiss for Lack of

                                             13
Motion to Dismiss for Lack of Personal Jurisdiction in part, dismisses Molina’s claims

under Federal Rule of Civil Procedure 12(b)(2), and proceeds to consider whether subject-

matter jurisdiction exists.

              2.      Subject-Matter Jurisdiction

       Having determined that this Court lacks personal jurisdiction over Celgene with

respect to Molina’s claims, the subject-matter jurisdiction inquiry is simple. Without

Molina, complete diversity exists in this case, the amount in controversy exceeds $75,000,

and diversity jurisdiction therefore exists under 28 U.S.C. § 1332(a). Cf. Siegfried, 2017

WL 2778107 (finding that the court lacked personal jurisdiction over non-diverse

plaintiffs’ claims, that after dismissing those claims complete diversity existed, and

therefore denying motion to remand); see also supra note 4. Accordingly, the Court denies

Plaintiffs’ Motion to Remand. 7

       B.     Motion to Dismiss or Transfer Venue

       This Court’s subject-matter jurisdiction thus established, the Court next must

consider whether it has personal jurisdiction over Celgene with respect to the non-Molina

Plaintiffs’ claims, or whether to transfer this case to the District of New Jersey. In the

Court’s view, transfer is the better course. “For the convenience of parties and witnesses,



Personal Jurisdiction that this Court need consider—is already within Plaintiffs’
possession.
       7
         Because the Court finds that it lacks personal jurisdiction over Celgene with
respect to Molina’s claims and therefore has diversity jurisdiction, it need not consider
Celgene’s alternative bases for discounting Molina’s citizenship, or whether federal-
question jurisdiction exists.


                                            14
in the interest of justice, a district court may transfer any civil action to any other district

or division where it might have been brought or to any district or division to which all

parties have consented.” 28 U.S.C. § 1404(a). Section 1404(a) analysis requires two

inquiries: First, the Court must consider “whether the action might have been brought in

the proposed transferee district. If so, the Court must [then] consider the convenience and

interest of justice factors.” Valspar Corp. v. Kronos Worldwide, Inc., 50 F. Supp. 3d 1152,

1155 (D. Minn. 2014) (quoting Austin v. Nestle USA, Inc., 677 F. Supp. 2d 1134, 1136 (D.

Minn. 2009)). Here, apart from Plaintiffs’ contention that federal subject-matter

jurisdiction does not exist, the parties do not dispute that this action might have been

brought in the District of New Jersey. Because the Court has found diversity jurisdiction

in this case, it proceeds to the second inquiry.

       In order to determine whether transfer is warranted under § 1404(a), courts consider

three general factors: the convenience of the parties, the witnesses, and the interests of

justice. Terra Int’l, Inc. v. Mississippi Chem. Corp., 119 F.3d 688, 691 (8th Cir. 1997).

Transfer analysis requires “a case-by-case evaluation of the particular circumstances at

hand and a consideration of all relevant factors.” Id.

       The Court begins with the interests of justice, which is perhaps the most important

factor. Nelson v. Master Lease Corp., 759 F. Supp. 1397, 1402 (D. Minn. 1991) (collecting

citations). In analyzing this factor, the Court considers “(1) judicial economy, (2) the

plaintiff’s choice of forum, (3) the comparative costs to the parties of litigating in each

forum, (4) each party’s ability to enforce a judgment, (5) obstacles to a fair trial, (6) conflict

of law issues, and (7) the advantages of having a local court determine questions of local


                                               15
law.” Terra Int’l, Inc., 119 F.3d at 696. The Court considers all but the first and second

factors to be neutral. 8

       The Court finds that the judicial economy factor weighs strongly in favor of transfer.

The District of New Jersey has extensive experience with the antitrust claims levied against

Celgene. The judges of that court have presided over many of the patent infringement

lawsuits that form the basis for part of Plaintiffs’ claims, have issued detailed rulings on

the antitrust claims presented in the Mylan case, and presided over the class action from

which Plaintiffs opted out. See supra Part I.B. Moreover, at least two similar antitrust cases

from class opt-outs are currently pending in that district: the Humana case, and the United

HealthCare Services case which this Court recently transferred due to its similarity to

Humana. 9 Section 1404(a) was designed to prevent “the waste[] of time, energy and

money” caused when “two cases involving precisely the same issues are simultaneously

pending in different District Courts.” Cont’l Grain Co. v. The FBL-585, 364 U.S. 19, 26

(1960). Transferring this case to the District of New Jersey, where the court is well-

acquainted with the parties, their counsel, and the relevant legal and factual questions, will


       8
         The parties have not argued that the costs of this litigation would be materially
altered by transfer, or that transfer would affect Plaintiffs’ ability to enforce a judgment,
impose obstacles to a fair trial, or present conflict of law issues. And given that the
Complaint includes causes of action under dozens of states’ statutes, neither forum has
particular advantages in applying the law.
       9
         The Court acknowledges that Plaintiffs present one claim not present in the
Humana and United HealthCare Services cases—namely, HCSC’s claim involving
Celgene’s alleged off-label marketing of Thalomid and Revlimid. However, the presence
of HCSC’s off-label claim does not moot the significant judicial economy gains created by
the transfer of Plaintiffs’ antitrust claims.


                                             16
prevent such waste. And, importantly, transferring this case to the forum where other class

opt-out cases are pending will help prevent inconsistent judgements. 10 For these reasons,

the Court finds that judicial economy concerns weigh strongly in favor of transfer.

       The Court acknowledges that the District of New Jersey currently faces a far heavier

caseload than this Court. See In re Apple, Inc., 602 F.3d 909, 915 (8th Cir. 2010) (“Docket

congestion is a permissible factor to consider in deciding a § 1404(a) motion, but it is not

‘by itself, a dispositive factor.’” (citations omitted)); see Mem. in Opp’n to Mot. to Dismiss

or Transfer at 22-23 (citing docket statistics showing that the District of New Jersey had

2,285 pending civil cases per district court judge, well above this District’s caseload, as of

June 2020). Nonetheless, the Court finds that the District of New Jersey’s docket

congestion does not override the judicial economy benefits offered by transfer.

       Lastly, the Court considers Plaintiffs’ choice of forum. As this Court reasoned in

United HealthCare Services, Plaintiffs’ “choice of forum is owed deference, but that

deference does not override the considerations of judicial economy present in this case. . . .

[A] plaintiff’s choice of forum ‘garners less weight where, as here, the claims alleged in



       10
          Plaintiffs argue that many of the pending lawsuits against Celgene are before
different judges in the District of New Jersey, and that some remain outside the District of
New Jersey entirely, undercutting the judicial economy gains offered by transfer. However,
that different judges within the District of New Jersey may currently be assigned to these
cases does not negate the prospect that, once transferred, these cases may be consolidated
before a single judge—a prospect that does not exist as readily for this case should the
Court refuse transfer. Further, Celgene has moved to transfer at least one other class opt-
out suit filed outside of the District of New Jersey—Blue Cross & Blue Shield Ass’n v.
Celgene Corp., No. 20-cv-01980-TSC (D.D.C.)—and that motion is currently under
advisement.


                                             17
the action’ largely arose outside the forum state.” 2020 WL 7074626, at *4 (citations

omitted). Although the Court affords some deference to Plaintiffs’ choice to file suit in

Minnesota—where BCBSM resides—the fact that HCSC and Florida Blue do not reside

in Minnesota, coupled with the fact that Celgene’s alleged anticompetitive activity

occurred almost entirely outside of Minnesota, mutes the significance of Plaintiffs’ choice.

Accordingly, the Court finds that the interests of justice weigh strongly in favor of transfer.

       Next, the Court considers the convenience of the parties and witnesses. To be sure,

Plaintiffs’ choice to file suit in Minnesota indicates that this forum is more convenient for

them than the District of New Jersey—and “[t]ransfer should not be granted if the effect is

simply to shift the inconvenience to the party resisting the transfer.” Id. (citing Van Dusen

v. Barrack, 376 U.S. 612, 646 (1964)). But it appears that most of the material non-party

witnesses 11 relevant to Celgene’s alleged anticompetitive activity (including former

employees that testified in prior lawsuits against Celgene) live in New Jersey. (See Decl.

of Benjamin M. Greenblum [Doc. No. 25], at ¶ 2.) Although some of Plaintiffs’

witnesses—including non-party witnesses from Prime Therapeutics—reside in Minnesota,

the Court finds that this fact is insufficient to overcome the heavy weight the Court places

on the interests of justice factor.




       11
          See Valspar Corp., 50 F. Supp. 3d at 1156 (“The focus is on non-party witnesses,
since ‘it is generally assumed that witnesses within the control of the party calling them,
such as employees, will appear voluntarily in a foreign forum.’” (citation omitted)).


                                              18
       Accordingly, the Court grants Celgene’s Motion to Transfer Venue to the United

States District Court for the District of New Jersey. 12

III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:

            1. Plaintiffs’ Motion to Remand [Doc. No. 24] is DENIED;

            2. Defendants’ Motion to Dismiss or Transfer Venue [Doc. No. 39] is

               GRANTED, as follows:

                  a. Plaintiff Molina Healthcare, Inc.’s claims against Defendants are

                     dismissed without prejudice; and

                  b. The clerk of court is directed to transfer the case to the United States

                     District Court for the District of New Jersey; and

            3. Defendants’ Motion to Dismiss under Rule 12(b)(6) [Doc. No. 45] is

               DENIED as moot.

IT IS SO ORDERED.



Dated: March 22, 2021                                 s/Susan Richard Nelson
                                                      SUSAN RICHARD NELSON
                                                      United States District Judge


       12
         The Court therefore need not consider whether the harm the non-Molina Plaintiffs
allegedly suffered in Minnesota is sufficient to establish personal jurisdiction over Celgene.
See Fort Knox Music Inc. v. Baptiste, 257 F.3d 108, 112 (2d Cir. 2001) (“The district court
has th[e] power to transfer venue [under § 1404(a)] even if it lacks personal jurisdiction
over the defendants.” (citing Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466 (1962))).


                                              19
